DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1-14, under 35 U.S.C. §112(a) and §112(b), have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. 

Allowable Subject Matter
The following is an Examiner’s statement for reasons for allowance:

	Applicant has amended claims 1-14 to overcome the prior rejections under 35 U.S.C. §112(a) and §112(b). 

	With respect to the rejection of claims 1-14, under 35 U.S.C. §112(a), Applicant has amended claims 1 and 14 to recite in part: 

	“…the degree of intimacy between the driver and the fellow passenger is low when the fellow passenger is an acquaintance or short term friend, short term dating partner, or a superior co-worker, and 



	Using the relationships outlined in the specification the applicant has defined the terms “low” and “high” in the claims. Therefore, the Applicant has overcome the previous rejection under 35 U.S.C. §112(a).

	With respect to the rejection of claims 1-14, under 35 U.S.C. §112(b), Applicant has amended claims 1 and 14 to recite in part: 

	“…the degree of intimacy between the driver and the fellow passenger is low when the fellow passenger is an acquaintance or short term friend, short term dating partner, or a superior co-worker, and 

	wherein the degree of intimacy between the driver and the fellow passenger is high when the fellow passenger is a best friend, long term dating partner, or a subordinate co-worker.”

	Applicant’s definition, as provided in the claims, of the relative terms “low” and “high” allow for ascertaining the requisite degree so that one of ordinary skill in the art would be reasonably able to apprise the scope of the invention. Therefore, the Applicant has overcome the previous rejection under 35 U.S.C. §112(b).


	No other rejections were made in the previous office action. Reasons for allowance was stated in the Final Rejection, filed 11/23/2020.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662  


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662